 



Exhibit 10.25
DemandTec, Inc. 2007 Equity Incentive Plan:
Notice of Stock Unit Award
(2008/2009 Performance Stock Units)
You have been granted units representing shares of Common Stock of DemandTec,
Inc. (the “Company”) on the following terms:

     
Name of Recipient:
  «Name»
 
   
Total Number of Units Granted:
  «TotalUnits»
 
   
Date of Grant:
  «DateGrant»

You and the Company agree that these units are granted under and governed by the
terms and conditions of the DemandTec, Inc. 2007 Equity Incentive Plan (the
“Plan”) and the Stock Unit Agreement, both of which are attached to and made a
part of this document.
You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.
You further agree to comply with the Company’s Insider Trading Policy when
selling shares of the Company’s Common Stock.

                  Recipient:       DemandTec, Inc.    
 
               
 
      By:        
 
         
 
   
 
      Title:        
 
               

 



--------------------------------------------------------------------------------



 



DemandTec, Inc. 2007 Equity Incentive Plan:
Stock Unit Agreement

     
Payment for Units
  No payment is required for the units that you are receiving.
 
   
Two Tranches
  Your award consists of two tranches. The first tranche consists of 30% of the
total number of units awarded to you (the “First Tranche”). The second tranche
consists of 70% of the total number of units awarded to you (the “Second
Tranche”).
 
   
Vesting—General Rules
  The First Tranche will vest after both the performance-based vesting
conditions and the service-based vesting conditions applicable to the First
Tranche are satisfied, as described below. The Second Tranche will vest after
both the performance-based vesting conditions and the service-based vesting
conditions applicable to the Second Tranche are satisfied, as described below.
In addition, units will immediately vest if any of the following events occurs
after the performance-based vesting conditions applicable to those units have
been satisfied:
 
   
 
 
•   Your Service (as defined in the Plan) terminates because of your Total and
Permanent Disability (as defined below),
 
   
 
 
•   Your Service terminates because of your death, or
 
   
 
 
•   The Company is subject to a Change in Control (as defined in the Plan)
before your Service terminates.
 
   
 
  All units will vest in full, whether or not the performance-based vesting
conditions are satisfied, if (a) the Company is subject to a Change in Control
before your Service terminates and (b) the Company’s successor corporation does
not either assume the units or replace them with equivalent time-based awards
that will vest solely on the basis of your Service. The Committee (as defined in
the Plan) will determine if the preceding sentence applies. [Add individual
acceleration provisions, as applicable.]
 
   
 
  No additional units will vest after your Service has terminated for any
reason.
 
   
Performance-Based Vesting Conditions
for First Tranche
  50% of the units included in the First Tranche will vest on the basis of
Revenue (as defined below) for fiscal year 2008, as calculated pursuant to the
following schedule:

 



--------------------------------------------------------------------------------



 



[Insert performance targets]

     
 
  50% of the units included in the First Tranche will vest on the basis of Free
Cash Flow (as defined below) for fiscal year 2008, as calculated pursuant to the
following schedule:

         
 
      Percentage of Total Number of
 
  2008 Free Cash Flow:   Units Awarded That Vests:

[Insert performance targets]

     
Service-Based
Vesting Conditions
for First Tranche
  The first 50% of the units included in the First Tranche for which the
performance-based vesting conditions have been satisfied will vest on July 15,
2008, provided that your Service is continuous until that date. The remaining
50% of the units included in the First Tranche for which the performance-based
vesting conditions have been satisfied will vest on January 15, 2009, provided
that your Service is continuous until that date.
 
   
Performance-Based Vesting Conditions
for Second Tranche
  50% of the units included in the Second Tranche will vest on the basis of
Revenue for fiscal year 2009, as calculated pursuant to the following schedule:

         
 
      Percentage of Total Number of
 
  2009 Revenue:   Units Awarded That Vests:

3



--------------------------------------------------------------------------------



 



[Insert performance targets]

     
 
  50% of the units included in the Second Tranche will vest on the basis of Free
Cash Flow for fiscal year 2009, as calculated pursuant to the following
schedule:

         
 
      Percentage of Total Number of
 
  2009 Free Cash Flow:   Units Awarded That Vests:

[Insert performance targets]

     
Service-Based
Vesting Conditions
for Second Tranche
  The first 50% of the units included in the Second Tranche for which the
performance-based vesting conditions have been satisfied will vest on July 15,
2009, provided that your Service is continuous until that date. The remaining
50% of the units included in the Second Tranche for which the performance-based
vesting conditions have been satisfied will vest on January 15, 2010, provided
that your Service is continuous until that date.
 
   
Overall Limit
  The aggregate number of units included in your award that vest will in no
event exceed the number of units originally included in your award.
 
   
Adjustments
  The Committee, as its sole discretion, may make appropriate adjustments in the
performance-based vesting conditions set forth above in order to account for
extraordinary events, including (without limitation) acquisitions and other
corporate or financial events.

4



--------------------------------------------------------------------------------



 



     
Leaves of Absence and Part-Time Work
  For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.
 
   
 
  If you go on a leave of absence, then the vesting schedule specified above may
be adjusted in accordance with the Company’s leave of absence policy or the
terms of your leave. If you commence working on a part-time basis, then the
vesting schedule specified above may be adjusted in accordance with the
Company’s part-time work policy or the terms of an agreement between you and the
Company pertaining to your part-time schedule.
 
   
Settlement of Units
  Each unit will be settled on the first Permissible Trading Day (as defined
below) that occurs on or after the day when the unit vests. However, each unit
must be settled not later than the later of (a) the March 15 of the calendar
year after the calendar year in which the unit vests or (b) the May 15 of the
Company’s fiscal year after the fiscal year in which the unit vests.
 
   
 
  If, because of your death or because your Service terminates due to Total and
Permanent Disability, units vest after the applicable performance-based vesting
conditions have been satisfied but before the applicable service-based vesting
conditions are satisfied, then those units will be settled on the first
Permissible Trading Day after your death or termination of Service.
 
   
 
  At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested unit. But the Company, at its sole discretion, may
substitute an equivalent amount of cash if the distribution of stock is not
reasonably practicable due to the requirements of applicable law. The amount of
cash will be determined on the basis of the market value of the Company’s Common
Stock at the time of settlement.
 
   
Nature of Units
  Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock (or distribute
cash) on a future date. As a holder of units, you have no rights other than the
rights of a general creditor of the Company.

5



--------------------------------------------------------------------------------



 



     
No Voting Rights or Dividends
  Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a stockholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.
 
   
Units
Nontransferable
  You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.
 
   
Withholding Taxes
  No stock certificates or cash will be distributed to you unless you have made
arrangements satisfactory to the Company for the payment of any withholding
taxes that are due as a result of the settlement of this award. These
arrangements include payment in cash. With the Company’s consent, these
arrangements may also include (a) payment from the proceeds of the sale of
shares through a Company-approved broker, (b) withholding shares of Company
stock that otherwise would be issued to you when the units are settled or
(c) surrendering shares that you previously acquired. The fair market value of
these shares, determined as of the date when taxes otherwise would have been
withheld in cash, will be applied to the withholding taxes.
 
   
Restrictions on
Resale
  You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.
 
   
Employment at Will
  Your award or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.
 
   
Beneficiary
Designation
  You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that have not been settled before your death and any units that vest as a
result of your death.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

6



--------------------------------------------------------------------------------



 



     
The Plan and Other Agreements
  The text of the Plan is incorporated in this Agreement by reference.

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.
 
   
Definitions:
   
 
   
Free Cash Flow
  “Free Cash Flow” is a non-GAAP measure which means cash flow from operations
less cash invested in capital expenditures.
 
   
Permissible
Trading Day
  “Permissible Trading Day” means a day that satisfies each of the following
requirements:
 
 
•   The Nasdaq Global Market is open for trading on that day,
 
   
 
 
•   You are permitted to sell shares of the Company’s Common Stock on that day
without incurring liability under Section 16(b) of the Securities Exchange Act
of 1934, as amended,
 
   
 
 
•    Either (a) you are not in possession of material non-public information
that would make it illegal for you to sell shares of the Company’s Common Stock
on that day under Rule 10b-5 of the Securities and Exchange Commission or
(b) Rule 10b5-1 of the Securities and Exchange Commission is applicable,
 
   
 
 
•   Under the Company’s written Insider Trading Policy, you are permitted to
sell shares of the Company’s Common Stock on that day, and
 
   
 
 
•   You are not prohibited from selling shares of the Company’s Common Stock on
that day by a written agreement between you and the Company or a third party.
 
   
Revenue
  “Revenue” means revenue determined under GAAP.
 
   
Total and Permanent Disability
  “Total and Permanent Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted,
or can be expected to last, for a continuous period of not less than one year.

7



--------------------------------------------------------------------------------



 



By signing the cover sheet of this Agreement, you agree to all of the
Terms and conditions described above and in the Plan.

8